Exhibit 10(iii)A(71)

AMENDMENT NO. 2

TO ACUITY BRANDS, INC. AMENDED AND RESTATED

SEVERANCE AGREEMENT

THIS AMENDMENT made as of this 23rd day of July, 2007, by and between Acuity
Brands, Inc. (the “Company”) and John K. Morgan (“Executive”);

WHEREAS, the Company and Executive entered into an Amended And Restated
Severance Agreement, dated as of August 1, 2005, which agreement was previously
amended on April 21, 2006 (“Severance Agreement”); and

WHEREAS, Executive has entered into an amended and restated employment letter
agreement with the Company, dated as of July 23, 2007 (“Employment Agreement”),
providing for certain changes in Executive’s employment arrangements with the
Company; and

WHEREAS, the Employment Agreement provides that the Severance Agreement shall be
amended to reflect Executive’s new title and responsibilities and in certain
other respects;

NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:

1.

The first paragraph of Section 1 is hereby amended by deleting the proviso at
the end of the first sentence of the present section and substituting the
following in lieu thereof:

“; provided, further, that in the event of a Change in Control of the Company
(as defined in Section 2.11 below), the Term of this Agreement shall not expire
prior to the expiration of three (3) years after the occurrence of such Change
in Control.”



--------------------------------------------------------------------------------

2.

Section 2.6 is hereby amended by deleting the present Section in its entirety
and substituting the following in lieu thereof:

 

  “2.6 “Good Reason”. A “Good Reason” for termination by Executive of
Executive’s employment with the Company shall mean the occurrence during the
Term (without Executive’s express consent) of any of the acts by the Company set
forth below, or failures by the Company to act, and such act or failure to act
has not been corrected within thirty (30) days after written notice of such act,
or failure to act, is given by Executive to the Company.

 

  (a) a change in Executive’s title of President and Chief Executive Officer of
Acuity Specialty Products Group, Inc. or Executive Vice President of the Company
or a material adverse change in Executive’s duties and responsibilities,
provided that the termination of Executive as an Executive Vice President of the
Company at the effective time of the Spinoff shall not constitute a Good Reason
for termination by Executive;

 

  (b) the relocation of the principal office where Executive is required to work
to a location more than fifty (50) miles from the City of Atlanta, Georgia
(i) for more than six (6) months, or (ii) if for less than six (6) months,
without providing for Executive to travel to and from Atlanta, Georgia on a
periodic basis at the Company’s expense;

 

  (c) a reduction in base salary and target bonus opportunity (not the bonus
actually earned) below the level in effect on the date of this Agreement, unless
such reduction is consistent with reductions being made at the same time for
other executive officers of the Company;

 

  (d) a material reduction in the aggregate benefits provided to Executive by
the Company under its “employee benefits plans”, as defined in Section 3(3) of
ERISA (“Company Employee Benefit Plans”), on the date of this Agreement, except
in connection with a reduction in such benefits which is consistent with
reductions being made at the same time for other executive officers of the
Company;

 

  (e) an insolvency or bankruptcy filing by the Company; or

 

  (f) a material breach by the Company of this Agreement.

 

2



--------------------------------------------------------------------------------

3.

Section 2.9 is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:

 

  “2.9 Change in Control Agreement - An agreement between Executive and the
Company providing for the payment of compensation and benefits to Executive in
the event of Executive’s termination of employment under certain circumstances
following a Change in Control of the Company (as defined in Section 2.11
below).”

4.

Section 2 is hereby amended by adding the following definitions to the end of
the present section:

 

  “2.11 Change in Control - A change in control of the Company as defined in the
Executive’s Change in Control Agreement, as it may be amended from time to
time.”

 

  “2.12 Spinoff - The proposed distribution by the Company of the stock of
Acuity Specialty Products Group, Inc. to the stockholders of the Company.”

5.

Section 3 is hereby amended by deleting the first paragraph of the present
Section in its entirety and substituting the following in lieu thereof:

 

  “3. SCOPE OF AGREEMENT

This Agreement provides for the payment of compensation and benefits to
Executive in the event his employment (i) is involuntarily terminated by the
Company without Cause, provided, that, the termination of Executive as an
Executive Vice President of the Company at the effective time of the Spinoff
shall not constitute an involuntary termination without Cause, or (ii) is
terminated by Executive for Good Reason. If Executive is terminated by the
Company for Cause, dies, incurs a Disability or voluntarily terminates
employment (other than for Good Reason), this Agreement shall terminate, and
Executive shall be entitled to no payments of compensation or benefits pursuant
to the terms of this Agreement; provided, that in such events, Executive shall
be subject to the restrictive covenants set forth in the amended and restated
employment letter agreement, dated July 23, 2007, between the

 

3



--------------------------------------------------------------------------------

Company and Executive and not the Restrictive Covenants set forth in Section 5
below; provided, further, that in such events, Executive will be entitled to
whatever benefits are payable pursuant to the terms of any health, life
insurance, disability, welfare (except for a severance plan or program),
retirement, deferred compensation, or other plan or program maintained by the
Company.

6.

The first paragraph of Section 4 is hereby amended by adding the following after
the word “Cause” in the first line of the present Section:

“provided that the termination of Executive as an Executive Vice President of
the Company at the effective time of the Spinoff shall not constitute an
involuntary termination without Cause”

7.

Section 5.1 is hereby amended by deleting the present Section in its entirety
and substituting the following in lieu thereof:

 

  5. CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION.

5.1 In consideration of the compensation and benefits paid or provided to
Executive pursuant to this Agreement, Executive agrees that for a period equal
to the Restricted Period (as defined in Section 1(E) of Exhibit B) following his
involuntary termination by the Company without Cause or Executive’s termination
of his employment for Good Reason, Executive shall comply with the
noncompetition, non-solicitation, non-recruitment and non-disclosure
restrictions attached hereto as Exhibits B, C, and D respectively (the
“Restrictive Covenants”). The Company and Executive recognize that Executive may
experience periodic material changes in his job title and/or to the duties,
responsibilities or services that he is called upon to perform on behalf of the
Company. If Executive experiences such a material change, the parties shall, as
soon as is practicable, enter into a signed, written addendum to Exhibit B
hereto reflecting such material change. Moreover, in the event of any material
change in corporate organization (including, without limitation, spin-offs,
split-offs, or public offerings of subsidiaries’ stock) on the part of the
Direct Competitors set forth in Exhibit B hereto, the parties agree to amend
Exhibit B, as necessary, at the Company’s request, in order to reflect such
change. Upon execution, any such written modification to Exhibit B shall
represent an enforceable amendment to this Agreement and shall augment and
supplant the definitions of the terms Executive Services or Direct Competitor
set forth in Exhibit B hereto, as applicable.

 

4



--------------------------------------------------------------------------------

8.

The current Exhibits B, C, and D are hereby deleted in their entirety and the
Exhibits B, C, and D attached to this Amendment are hereby substituted in lieu
thereof.

9.

This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  ACUITY BRANDS, INC.

By:

 

/s/ Vernon J. Nagel

 

/s/ John K. Morgan

  JOHN K. MORGAN

 

5



--------------------------------------------------------------------------------

EXHIBIT B

TO AMENDED AND RESTATED SEVERANCE AGREEMENT

NON-COMPETITION AND NON-SOLICITATION COVENANT

 

1. DEFINITIONS

Capitalized terms contained herein shall have the same meaning as those defined
terms set forth in the Agreement. For purposes of Exhibits B, C and D, “ASP”
means Acuity Specialty Products Group, Inc. or its successors. In addition, the
following terms used in this Exhibit “B” shall have the following meanings:

(A) “ASP’s Business” is defined as the manufacture or sale of the classes of
products listed in paragraph (B), below.

(B) “Direct Competitor” means the following entities: (1) Ecolab Inc.;
(2) JohnsonDiversey Inc.; (3) NCH Corporation; (4) State Industrial Products
Corporation; (5) Rochester Midland Corporation; (6) Amrep, Inc.; and (7) Ondeo
Nalco Company, as well as any of their respective affiliates, subsidiaries
and/or parent companies that are either located or transact business within the
United States of America, but only to the extent each, and only with respect to
the business operation which, engages in the manufacture and/or sale of one or
more of the following classes of products: specialty chemical products,
cleaners, degreasers, absorbents, sanitizers, deodorizers, polishes, floor
finishes, sealants, lubricants, disinfectants, janitorial supplies, paint
strippers, paint removers, rust strippers, soaps and detergents, bleaches,
fabric softeners, liquid sweeping compounds, aerosol gasket forming
compositions, non-slip adhesive film for brakes, tire and rubber mat dressings,
floor waxes, asphalt and tar removers, concrete removers, vehicle drying agents,
vehicle rain repellant and glass treatment, steam cleaning compositions,
chemical preparations for unclogging pipes and septic tank cleaning, spill
treatments, anti-seize compounds, treatment products for hazardous solvents,
pesticides, pest control products and/or drain care products, preparations for
killing weeds, fungicides, herbicides, rodenticides, vermicides, insect
repellants, ground control chemicals, power operated industrial and commercial
cleaning equipment (namely, sprayers, fog sprayers, steam cleaning machines,
pressure washers, and air agitation cleaners and pumps for use in connection
therewith, steam cleaners, vacuum cleaners, carpet cleaning and shampooing
machines, floor cleaning and polishing machines and parts associated therewith),
manually operated cleaning equipment and accessories (namely, brooms, dustpans,
scrubbing brushes, mops, squeegees, dispensers for floor wax, buckets, mop
wringers, sponges, scouring pads, plastic janitorial mats, wiping cloths, steel
wool, chamois skins, soap and chemical dispensers, towel and sanitary napkin
dispensers, cleaning gloves, pails and parts therefore, and waste receptacles).

 

6



--------------------------------------------------------------------------------

(C) “Customers” shall mean customers of ASP that Executive (i) contacted
directly or indirectly or otherwise serviced on behalf of ASP during the
two-year period preceding the termination of Executive’s employment with the
Company; or (ii) about whom Executive possessed Confidential Information during
such two-year period.

(D) “Executive Services” means those principal duties and responsibilities that
Executive performed on behalf of the Company during his employment, within
twenty-four (24) months prior to the date hereof, as President and Chief
Executive Officer of Acuity Specialty Products Group, Inc. and Executive Vice
President of Acuity Brands, Inc., in which capacity Executive: (1) served as a
member of a group of Executives responsible for a multi-profit center
organization, with responsibility for the profitability of two or more distinct
profit centers; (2) developed, coordinated and executed efforts directed towards
enhancing branding, marketing, and business development capabilities; (3) worked
to develop strategic customers and key channels of distribution; (4) coordinated
with departmental heads concerning material business issues; (5) analyzed
operations to pinpoint opportunities and areas that may have needed to be
reorganized, down-sized, or eliminated; (6) conferred with other Executives to
coordinate and prioritize planning concerning material business issues;
(7) studied short-term and long-range economic trends and projects, prospects
for future growth in overall sales and market share, opportunities for
acquisitions or expansion into new product areas; (8) served as a member of the
Acuity Leadership Team, reviewing, discussing, evaluating, and participating in
decisions concerning material business and management issues, cost structures,
sales and growth opportunities, crisis management, strategic prospects,
personnel issues, litigation matters, leadership goals, and performance targets;
and (9) provided support and analysis for key leadership analysis requirements;
and

(E) “Restricted Period” means a period equal to the lesser of: (i) the
“Severance Period” in the Severance Agreement, namely, a period equal to the
lesser of: (x) twenty-four (24) months from the Executive’s Date of Termination,
or (y) the number of months (rounded to the nearest month) from the Executive’s
Date of Termination until the date he attains age 65; provided, however, that
the Severance Period shall in no event be less than six (6) months; or (ii) the
period Base Salary is paid to Executive under Section 4.1 of the Severance
Agreement; provided, however, that if the Company’s cessation of payments of
Base Salary results from Executive’s failure to comply with the Restrictive
Covenants (as set forth in Exhibits B, C and D), the Restricted Period shall be
the Severance Period.

 

2. ACKNOWLEDGEMENTS

Executive acknowledges that during the period of his employment as President and
Chief Executive Officer of Acuity Specialty Products Group, Inc. and Executive
Vice President of Acuity Brands, Inc., Executive has and will render executive,
strategic and managerial services, including the Executive Services, to and for
ASP and Acuity throughout the United States, which are special, unusual,
extraordinary, and of peculiar value to ASP and Acuity. Executive further
acknowledges that the services he performs on behalf of ASP and Acuity,
including the Executive Services, are at a senior managerial level and are not
limited in their territorial scope to any particular city, state, or region, but
instead have nationwide impact throughout the United

 

7



--------------------------------------------------------------------------------

States. Executive further acknowledges and agrees that: (a) ASP and Acuity’s
business is, at the very least, national in scope; (b) these restrictions are
reasonable and necessary to protect the Confidential Information, business
relationships, and goodwill of ASP and Acuity; and (c) should Executive engage
in or threaten to engage in activities in violation of these restrictions, it
would cause ASP and Acuity irreparable harm which would not be adequately and
fully redressed by the payment of damages to ASP and Acuity. In addition to
other remedies available to ASP and Acuity, ASP and Acuity shall accordingly be
entitled to seek injunctive relief in any court of competent jurisdiction for
any actual or threatened breach by Executive of the provisions of this Exhibit
B. Executive further acknowledges that he will not be entitled to any
compensation or benefits from Acuity or ASP or any of its affiliates in the
event of a final non-appealable judgment that he materially breached his duties
or obligations under this Exhibit B.

 

3. NON-COMPETITION

Executive agrees that while employed by the Company and for a period equal to
the Restricted Period thereafter, he will not, directly (i.e., as an officer or
employee) or indirectly (i.e., as an independent contractor, consultant,
advisor, board member, agent, shareholder, investor, joint venturer, or
partner), engage in, provide or perform any of the Executive Services on behalf
of any Direct Competitor anywhere within the United States. This provision will
not prohibit Executive from working for a Direct Competitor in a product area
that is not competitive with ASP’s Business as defined above. Nothing in this
provision shall divest Executive from the right to acquire as a passive investor
(with no involvement in the operations or management of the business) up to 1%
of any class of securities which is: (i) issued by any Direct Competitor, and
(ii) publicly traded on a national securities exchange or over-the-counter
market.

 

4. NON-SOLICITATION OF CUSTOMERS

During the Restricted Period, Executive will not, directly or indirectly,
solicit Customers for the purpose of providing goods and services competitive
with ASP’s Business.

 

5. SEPARABILITY

Executive acknowledges that the foregoing non-competition covenant is a separate
and distinct obligation of Executive and is deemed to be separable from the
remaining covenants of the Agreement and its various exhibits. If any of the
provisions of the foregoing covenant should ever be deemed to exceed the time,
geographic, product, or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, geographic, product, or other limitations permitted by
applicable law. If any particular provision of the foregoing covenant is held to
be invalid, the remainder of the covenant and the remaining obligations of the
Agreement and its various exhibits shall not be affected thereby and shall
remain in full force and effect.

 

8



--------------------------------------------------------------------------------

EXHIBIT C

TO AMENDED AND RESTATED SEVERANCE AGREEMENT

NON-RECRUITMENT COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit “C” shall have the following meanings:

(A) “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

(B) “Restricted Period” means the period set forth in Paragraph 1(E) of Exhibit
B.

 

2. NON-RECRUITMENT COVENANT

During the Restricted Period, the Executive will not, directly or indirectly,
for himself or on behalf of any other Person, solicit, induce, persuade, or
encourage, or attempt to solicit, induce, persuade, or encourage, any employee
of Acuity or ASP or ASP’s business to terminate such employee’s position with
Acuity or ASP, whether or not such employee is a full-time or temporary employee
of Acuity or ASP and whether or not such employment is pursuant to a written
agreement, for a determined period or at will.

 

3. SEPARABILITY

The Executive acknowledges that the foregoing covenant, as well as each of those
covenants set forth in the other Exhibits to the Agreement, is a separate and
distinct obligation of the Executive and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

9



--------------------------------------------------------------------------------

EXHIBIT D

TO AMENDED AND RESTATED SEVERANCE AGREEMENT

NON-DISCLOSURE COVENANT

 

1. DEFINITIONS

The following terms used in this Exhibit “D” shall have the following meanings:

(A) “Trade Secrets” means Confidential Information constituting a trade secret
under applicable law.

(B) “Confidential Information” means any information, without regard to form,
relating to ASP’s clients, operations, finances, and business that derives
economic value, actual or potential, from not being generally known to other
Persons, including but not limited to technical or non-technical data,
compilations (including compilations of customer information), programs,
methods, devices, techniques, processes, financial data, pricing methodology,
formulas, patterns, strategies, studies, business development, software systems,
marketing techniques and lists of actual or potential customers (including
identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to ASP by third parties
that ASP is obligated to maintain as confidential. Confidential Information
subject to this Agreement may include information that is not a trade secret
under applicable law, but information not constituting a trade secret only shall
be treated as Confidential Information under this Agreement for a two-year
period following Executive’s termination of employment.

(C) “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

(D) “Restricted Period” means the period of set forth in Paragraph 1(E) of
Exhibit B.

 

2. NON-DISCLOSURE COVENANT

The Executive will not, directly or indirectly, for himself or on behalf of any
other Person, use for the Executive’s own benefit or disclose to any other
party, any Trade Secrets or Confidential Information; provided, however, that
Executive may make disclosures required by a valid order or subpoena issued by a
court or administrative agency of competent jurisdiction, provided, further that
in the event disclosure is required by such an order or subpoena, Executive
shall promptly notify the Company prior to making any such disclosure so that
the Company may seek an appropriate protective order to protect its interests.
The foregoing confidentiality obligations shall continue (A) with respect to all
Trade Secrets, at all times so long as such Trade Secrets constitute trade
secrets under applicable law, and (B) with respect to all Confidential
Information, at all times during the Restricted Period.



--------------------------------------------------------------------------------

3. SEPARABILITY

The Executive acknowledges that the foregoing covenant, as well as each of those
covenants set forth in the other Exhibits to the Agreement, is a separate and
distinct obligation of the Executive and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.